United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.T., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
BROADVIEW HEIGHTS VETERANS
MEDICAL CENTER, Brecksville, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1120
Issued: January 12, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 16, 2009 appellant filed a timely appeal from the February 25, 2009 merit
decision of the Office of Workers’ Compensation Programs, which affirmed as modified the
termination of appellant’s compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether the Office met its burden of proof to terminate appellant’s
compensation benefits effective July 31, 2008.
FACTUAL HISTORY
The Office accepted that on November 15, 2005 appellant, then a 44-year-old practical
nurse, sustained a neck strain and a right shoulder strain while she was turning a patient.

Appellant lost intermittent time from work until she returned to full-time light duties on
June 26, 2006. The Office paid compensation for all appropriate time periods.
In a February 21, 2006 report, Dr. Morris W. Pulliam, a Board-certified neurosurgeon,
noted the history of injury and indicated that appellant had intermittent pain since the injury. He
advised that electrodiagnostic testing was “very nondiagnostic.” Magnetic resonance imaging
(MRI) scan and x-rays showed some cervical spondylosis at C5-6 and C6-7. There was no
evidence of an acute herniated disc and paresthesias in the last two digits of her right hand did
not fit with diagnostic testing. Dr. Pulliam advised that he did not see an immediate need for
surgery and opined that the “odds of surgery helping her would be low.” In an April 21, 2006
report, he advised appellant’s attending physician, Dr. Ruth F. Quarles, a Board-certified family
practitioner, that appellant’s cervical spondylosis at C5-6 and C6-7 was supported by MRI scan
findings. Dr. Pulliam recommended physical therapy and possibly surgery at those two levels.
Appellant stopped work on May 19, 2006 and returned to full-time light duty with restrictions on
June 26, 2006.
As neither Dr. Quarles nor Dr. Pulliam discussed how the cervical spondylosis at C5-6
and C6-7 conditions were caused or aggravated by the November 15, 2005 work injury, the
Office scheduled a second opinion examination with Dr. Sheldon Kaffen, a Board-certified
orthopedic surgeon. In his September 26, 2006 report, Dr. Kaffen noted appellant’s history of
injury and medical course, set forth his review of the medical records and noted his examination
findings. He diagnosed: cervical sprain/strain, resolved; sprain/strain right shoulder;
degenerative disc disease of the cervical spine; osteoarthritis of the cervical spine; and spinal
stenosis cervical spine. Dr. Kaffen opined that there were no objective findings to indicate that
appellant has residuals of the accepted conditions of neck and shoulder sprains/strains. He noted
that those were soft tissue injuries, which should have resolved since the date of injury.
Dr. Kaffen stated that appellant’s current findings were related to the other conditions involving
the cervical spine and underlying degenerative process in the right rotator cuff.
In a November 16, 2006 letter, the Office requested that Dr. Pulliam comment regarding
Dr. Kaffen’s findings and opinion. No response was provided. In a March 8, 2007 letter, the
Office requested that Dr. Quarles provide a detailed and rationalized report responsive to specific
questions regarding continuing injury-related medical residuals and disability. A statement of
accepted facts was provided.
In a March 12, 2007 report, Dr. Quarles opined that appellant’s chronic pain with right
arm radiculopathy, neck pain and headaches resulted from the November 15, 2005 work injury.
She explained that prior to the work injury appellant did not have the symptoms of right arm
pain, numbness and weakness. Dr. Quarles also stated that while appellant may have had some
cervical degenerative changes related to osteoarthritis, she was fully functional and did her job
on a daily basis prior to the work injury.
On March 21, 2007 appellant underwent a cervical discectomy at C5-6, C6-7, that was
performed by Dr. Pulliam, who diagnosed cervical spondylosis C5-6, C6-7, with radiculitis. The
Office did not authorize the surgery.

2

On March 26, 2008 the Office found a conflict of medical opinion between Dr. Quarles
and Dr. Kaffen as to whether appellant’s current conditions were related to the November 15,
2005 work injury. To resolve the conflict, it referred her, a statement of accepted facts and the
medical record to Dr. James D. Brodell, a Board-certified orthopedic surgeon, for an impartial
medical examination.
In an April 14, 2008 report, Dr. Brodell reviewed the medical record, statement of
accepted facts and diagnostic studies and noted his findings on examination. He diagnosed:
resolved cervical strain/sprain; advanced cervical spondylosis, status post two level anterior
discectomy and instrumented fusion; resolved right shoulder sprain/strain; and resolved right
shoulder impingement syndrome. Dr. Brodell stated that the sprains/strains appellant received in
her neck and right shoulder as a result of the work injury were soft-tissue injuries, which
resolved long before Dr. Kaffen and Dr. Quarles wrote their opinions in September 2006 and
March 2007, respectively. He explained that generally such soft tissue trauma of that type heals
within a time frame of four to six weeks. Dr. Brodell indicated that when other conditions are
present, such as advanced age, obesity, deconditioned state and underlying arthritis, it could take
two to three months to heal. Thus, as he stated that, the accepted conditions healed long ago, he
opined that appellant had been and continued to be capable of working as a full-duty practical
nurse without restriction based on the accepted conditions. Dr. Brodell further found that there
was no reasonable medical indication for future diagnostic studies or treatment related to the
accepted conditions. He noted that, while Dr. Quarles believed that appellant suffered from
long-term neck pain, right arm radiculopathy and headaches as a result of the November 15,
2005 work injury, those were symptoms and not diagnoses. Dr. Brodell explained that her
cervical sprain/strain of November 15, 2005 was superimposed on preexisting spondylosis. He
opined that the arthritic changes in appellant’s neck were already severe at the time of the
November 15, 2005 work injury and her cervical spondylosis and radiculopathy were not
causally related to the employment injury. Dr. Brodell explained it took years of the aging
process to create the chemical compensation changes in the intervertebral jelly discs of the spine
and connective tissue coverings and disc space narrowing to cause the spondylosis and
secondary symptoms of myelopathy and/or radiculopathy. He further stated that Dr. Quarles’
argument that the cervical degenerative disc and joint disease was aggravated by the employment
incident, was a purely subjective theory and could not be objectively verified. Dr. Brodell
opined that appellant’s March 21, 2007 surgery addressed the severe, preexisting arthritic
changes and would have been required regardless of the employment injury. He stated that her
current work restrictions were not related to the November 15, 2005 employment injury.
By notice dated June 26, 2008, the Office advised appellant that it proposed to terminate
her wage-loss compensation and medical benefits as the weight of the medical evidence
established that the accepted condition had ceased without residuals. Appellant was accorded 30
days within which to submit additional evidence and argument. No response was received from
appellant.
By decision dated July 31, 2008, the Office terminated appellant’s wage-loss
compensation and medical benefits that day. It accorded determinative weight to Dr. Brodell’s
impartial medical opinion that all work-related residuals and disability had ceased.

3

In an August 6, 2008 letter, appellant’s attorney disagreed with the Office’s decision and
requested an oral hearing, which was held on December 9, 2008. Appellant’s attorney argued
that while appellant no longer suffered from active residuals of the accepted conditions of
cervical strain and right shoulder strain, the Office did not state that evidence failed to
substantiate a relationship between her current conditions and the employment injury. No
additional evidence or comments were submitted.
By decision dated February 25, 2009, the Office hearing representative affirmed as
modified the previous decision. It affirmed that the weight of the medical evidence rested with
the impartial report of Dr. Brodell and modified its earlier decision to reflect there was no basis
for termination of wage-loss compensation benefits since appellant was not in receipt of wageloss compensation. The Office hearing representative noted that its proposal to terminate
benefits explained that her current conditions were not accepted as injury related.
LEGAL PRECEDENT
Once the Office has accepted a claim and pays compensation, it bears the burden to
justify modification or termination of benefits.1 Having determined that an employee has a
disability causally related to his or her federal employment, the Office may not terminate
compensation without establishing either that the disability has ceased or that it is no longer
related to the employment.2 The right to medical benefits for an accepted condition is not
limited to the period of entitlement for disability compensation.3 To terminate authorization for
medical treatment, the Office must establish that appellant no longer has residuals of an
employment-related condition, which require further medical treatment.4
Section 8123(a) of the Federal Employees’ Compensation Act provides that, if there is
disagreement between the physician making the examination for the United States and the
physician of the employee, the Secretary shall appoint a third physician who shall make an
examination.5 In situations where there exist opposing medical reports of virtually equal weight
and rationale and the case is referred to an impartial medical specialist for the purpose of
resolving the conflict, the opinion of such specialist, if sufficiently well rationalized and based
upon a proper factual background, must be given special weight.6
ANALYSIS
In developing the medical evidence, the Office properly determined that a medical
conflict existed regarding whether appellant’s current conditions and cervical spine surgery were
1

Bernadine P. Taylor, 54 ECAB 342 (2003).

2

Id.

3

Roger G. Payne, 55 ECAB 535 (2004).

4

Pamela K. Guesford, 53 ECAB 726 (2002).

5

5 U.S.C. § 8123(a).

6

Jack R. Smith, 41 ECAB 691, 701 (1990); James P. Roberts, 31 ECAB 1010, 1021 (1980).

4

related to the November 15, 2005 work injury between Dr. Quarles, appellant’s attending
neurosurgeon, and Dr. Kaffen, the second opinion physician.7 It referred appellant to Dr. Brodell
for an impartial medical examination.
In his April 14, 2008 report, Dr. Brodell advised that the accepted conditions of neck and
right shoulder strain/sprains had previously resolved. Thus, he opined that appellant was capable
of working full duty as a practical nurse without restrictions and there was no need for further
medical treatment with regard to the accepted conditions. Dr. Brodell explained that the
accepted conditions were soft-tissue injuries which generally heal within four to six weeks or, in
the case of advancing age, obesity, deconditioned state and underlying arthritis, heal within two
to three months. He further opined that appellant’s current cervical condition and work
restrictions were not related to the November 15, 2005 employment injury. Dr. Brodell opined
that the arthritic changes in her neck were already severe at the time of the November 15, 2005
work injury and her cervical spondylosis and radiculopathy were not causally related to the work
injury. He explained that appellant had preexisting spondylosis and it took years of the aging
process to cause the spondylosis and secondary symptoms of myelopathy and/or radiculopathy.
Dr. Brodell further stated that there was no objective evidence to verify that the November 15,
2005 work injury aggravated her preexisting cervical degenerative disc and joint disease and that
she would have required surgery regardless of the work injury. The Office relied on
Dr. Brodell’s opinion to find that appellant had no continuing residuals of her November 15,
2005 work injury and, therefore, was not entitled to medical benefits.8
The Board finds that Dr. Brodell’s referee opinion constitutes the weight of the medical
evidence. Dr. Brodell’s report was based on a thorough history of appellant’s condition and a
review of the medical evidence and diagnostic studies. On examination, he found that appellant
no longer had any disabling residuals from her accepted November 15, 2005 work injury as such
strains/sprains were soft-tissue injuries which would have resolved no later than two to three
months after the injury. Dr. Brodell further found that the arthritic changes in her neck were
severe at the time of the work injury and the work injury did not aggravate her underlying
condition as it takes years for the aging process to cause spondylosis and secondary symptoms of
myelopathy and/or radiculopathy, for which appellant underwent surgery. His opinion is
probative, rationalized and based upon a proper factual background and establishes that the
accepted injuries had resolved and that appellant’s degenerative conditions were not caused or
aggravated by the accepted work injury.9 Therefore, the Office properly accorded his opinion
the special weight of an impartial medical examiner.10

7

See Geraldine Foster, 54 ECAB 435 (2003).

8

The Office’s hearing representative properly found in the February 25, 2009 decision that entitlement to wageloss compensation benefits was not an issue as appellant was not in receipt of wage-loss compensation.
9

Where an employee claims that a condition not accepted or approved by the Office was due to an employment
injury, he or she bears the burden of proof to establish that the condition is causally related to the employment
injury. Jaja K. Asaramo, 55 ECAB 200 (2004).
10

Gary R. Seiber, 46 ECAB 215 (1994).

5

CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s medical
benefits on July 31, 2008.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated February 25, 2009 is affirmed.
Issued: January 12, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

